DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to the Applicant’s Amendment filed May 4, 2022.  Claims 1, 5-8, 12-15, and 18-28 are pending in this case.  Claims 2-4, 9-11, and 16-17 were previously canceled.  Claims 21-28 are newly added.  Claims 1, 5-8, and 15 are currently amended.
Response to Arguments
Applicant’s arguments, see REMARKS, filed May 4, 2022, with respect to the Section 101 rejection of the claims, as currently amended, have been fully considered and are persuasive.  The Section 101 rejection of the claims, as currently amended, has been withdrawn. 
Applicant's further arguments filed May 4, 2022, have been fully considered but they are not persuasive. 
Applicant argues, regarding independent claims 1, 8, and 15, as currently amended, that nothing in the cited references teaches, discloses or suggests determining, by said at least one hardware processor, a priority level associated with said first smart contract to be deployed; and assigning, by a priority assignment system associated with said distributed ledger, a priority value to said first smart contract in response to determining no priority level is associated with the first smart contract.
Examiner respectfully disagrees.
Attention is directed to Brown at , e.g., par 127-128 where two transactions are equally valid, and only one of them is notarized or confirmed, thereby assigning it a higher priority.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2017/0300872) in view of Neumann (US 2003/0195878), Taparia et al (US 2016/0275059), and Mogler et al (US 2003/0110062) and further in view of Molinari et al (US 2017/0011460), Herlihy et al (US 2017/0236120), and Walker et al (US 6,477,513).
Regarding claims 1, 8, and 15 -
Brown teaches a computer-implemented method of enforcing a smart contract execution hierarchy on a blockchain implemented by at least one hardware processor associated with one or more validator nodes of multiple computing nodes, the method comprising:
receiving, at the at least one hardware processor associated with said one or more validator nodes, a second smart contract for storage at the distributed ledger of the blockchain, said second smart contract governing a compliance of all new transactions and smart contracts entered into by a same entity that are subsequently submitted to the ledger for appending to the blockchain; (par 72-77)
receiving, at the at least one hardware processor associated with said one or more validator nodes, over a respective communications network connection, a submission of a first smart contract to be deployed at a distributed ledger comprising a database shared by the multiple computing nodes participating in a system based on a blockchain protocol; (par 72-77)
determining, by said at least one hardware processor, a priority level associated with said first smart contract to be deployed; (par 127-128, 72-77) and 
assigning, by a priority assignment system associated with said distributed ledger, a priority value to said first smart contract in response to determining no priority level is associated with the first smart contract; (par 127-128, 72-77)
comparing, by said at least one hardware processor at the one or more validator nodes, in response to the determining of a reference to the second smart contract, the corresponding priority value of the first smart contract to a value corresponding to a priority of the second smart contract previously appended to the blockchain; (par 72-75)
determining, by said hardware processor, based on the comparison that the first smart contract has a lower priority than the second smart contract; (par 74-75)
in response to determining that the first smart contract has a lower priority than the second smart contract, said at least one hardware processor comparing on said blockchain the terms of the first smart contract to terms of the second smart contract; (par 72-75)
determining, on said blockchain by said at least one hardware processor, at least one of an overlap and a conflict between the terms of the first smart contract and the terms of the second smart contract based on the comparison; (par 72-75)
appending, by the at least one hardware processor, the new data block comprising said resolved first smart contract to the ledger of the blockchain, (par 76-77) and
executing, by said at least one hardware processor, said terms of said first contract and said second contract according to a hierarchy based on said priority, wherein only terms of said first contract that are non-overlapping or non-conflicting with terms of said second contract are executed. (par 74)
Brown does not specifically teach a string matching analysis, a syntax analysis or both a string matching and syntax analyses.
Neumann teaches a string matching analysis, a syntax analysis or both a string matching and syntax analyses.  (par 12).
It would be obvious to one of ordinary skill in the art to combine Brown and Neumann for greater flexibility in the enforcement of contracts.
Brown does not specifically teach resolving on said blockchain, by said at least one hardware processor at the one or more validator nodes, any terms of the first smart contract that are determined to overlap or conflict with the terms of the second smart contract, said resolving comprising at least one of: removing terms from the first smart contract that are determined overlap or conflict and modifying terms of the first smart contract that are determined to overlap or conflict.
Taparia teaches resolving on said blockchain, by said at least one hardware processor at the one or more validator nodes, any terms of the first smart contract that are determined to overlap or conflict with the terms of the second smart contract, said resolving comprising at least one of: removing terms from the first smart contract that are determined overlap or conflict and modifying terms of the first smart contract that are determined to overlap or conflict. (par 27-28)
It would be obvious to one of ordinary skill in the art to combine Brown, Neumann, and Taparia for greater flexibility in the enforcement of contracts.
Brown does not specifically teach examining, by said at least one hardware processor, said priorities, terms and smart contracts of said pool and comparing terms of newly received contracts or transactions against each deployed contracts having a higher priority entered into by the same entity, and resolving conflicts of said newly received contracts or transactions with said deployed contracts having said higher priority. 
Mogler teaches examining, by said at least one hardware processor, said priorities, terms and smart contracts of said pool and comparing terms of newly received contracts or transactions against each deployed contracts having a higher priority entered into by the same entity, and resolving conflicts of said newly received contracts or transactions with said deployed contracts having said higher priority. (par 40)
It would be obvious to one of ordinary skill in the art to combine Brown, Neumann, Taparia, and Mogler for greater flexibility in the enforcement of contracts.
Brown does not specifically teach determining, by said at least one hardware processor at the one or more validator nodes, in response to the received first smart contract submission, whether said first smart contract references the second smart contract previously stored on said ledger of the blockchain.
Molinari teaches determining, by said at least one hardware processor at the one or more validator nodes, in response to the received first smart contract submission, whether said first smart contract references the second smart contract previously stored on said ledger of the blockchain. par 97-102)
It would be obvious to one of ordinary skill in the art to combine Brown, Neumann, Taparia, Mogler, with Molinari for greater flexibility in the enforcement of contracts.
Brown does not specifically teach a consensus comprising a validation among said validator nodes to append a data block to said blockchain.
Herlihy teaches a consensus comprising a validation among said validator nodes to append a data block to said blockchain. (par 143, 153)
Brown does not specifically teach packaging, using said at least one hardware processor, said resolved first smart contract into a new data block.
Herlihy teaches packaging, using said at least one hardware processor, said resolved first smart contract into a new data block. (par 22, 38-41)
Brown does not specifically teach sharing, by said at least one hardware processor, among the validator nodes associated with the blockchain, the new data block by transmitting and receiving consensus messages via communication network connections
Herlihy teaches sharing, by said at least one hardware processor, among the validator nodes associated with the blockchain, the new data block by transmitting and receiving consensus messages via communication network connections. (par 22, 38-41)
Brown does not specifically teach voting, by said at least one hardware processor at each respective validator nodes associated with the blockchain, whether to add the new block to the blockchain.
Herlihy teaches voting, by said at least one hardware processor at each respective validator nodes associated with the blockchain, whether to add the new block to the blockchain. (par 22, 38-41)
Brown does not specifically teach determining, by said at least one hardware processor at the one or more validator nodes, in response to the voting, that a consensus is reached among said validator nodes.
Herlihy teaches determining, by said at least one hardware processor at the one or more validator nodes, in response to the voting, that a consensus is reached among said validator nodes. (par 143, 153)
It would be obvious to one of ordinary skill in the art to combine Brown, Neumann, Taparia, and Mogler with Molinari and Herlihy for greater flexibility in the enforcement of contracts.
Brown does not specifically teach maintaining at said one or more validator nodes, a pool database of smart contracts, priorities and terms. 
Walker teaches maintaining at said one or more validator nodes, a pool database of smart contracts, priorities and terms. (col 5 ln 1-3, col 7 ln 45-55, col 9 ln 22- col 10 ln 3).
It would be obvious to one of ordinary skill in the art to combine Brown, Neumann, Taparia, and Mogler with Molinari, Herlihy, and Walker for greater flexibility in the enforcement of contracts.
Note that the recitation “pool database to examine and compare terms of newly received contracts or transactions against each deployed contracts having a higher priority”, constitutes intended use and therefore does not serve to distinguish from the prior art.  MPEP 2103 I C
Regarding claims 21 and 25 –
Mogler discloses assigning, by a priority assignment system associated with said distributed ledger, a priority value to said first smart contract comprises one of: a predetermined default priority level or a priority level based on a predetermined criteria. (par 40)
Regarding claims 22 and 26 –
Mogler discloses wherein said predetermined criteria for basing a priority level comprises a type of transaction or first smart contract being received, or a particular business unit from which said first smart contract is being received. (par 40).
Regarding claims 23 and 27 –
Brown discloses wherein priority assignment system comprises: a user interface configured to receive a priority value for assignment to a new transaction or smart contract from a user. (par 67).
Regarding claims 24 and 28 –
Brown discloses receiving at the first smart contract a priority assignment value from another smart contract saved to said distributed ledger associated with a prior transaction. (par 67-77)
Claims 5, 7, 12, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2017/0300872) in view of Neumann (US 2003/0195878), Mogler et al (US 2003/0110062), and Taparia et al (US 2016/0275059) and further in view of Molinari et al (US 2017/0011460), Herlihy et al (US 2017/0236120), Walker et al (US 6,477,513), and Krishnamurthy (US 2017/0054736).
Brown, in view of Neumann, Taparia, Mogler, Molinari, Herlihy and Walker teaches as above.
Regarding claims 5, 12, and 18 –
Krishnamurthy teaches that the terms of the second smart contract include at least one law and the determination of whether there is at least one of an overlap and a conflict between the terms of the first smart contract and the terms of the second smart contract includes determining by the at least one hardware processor whether the terms of the first smart contract violate the at least one law. (par 44-46)
It would be obvious to one of ordinary skill in the art to combine Brown, Neumann, Taparia, and Mogler, with Molinari, Herlihy, and Walker, and Krishnamurthi for greater flexibility in the enforcement of contracts.
Regarding claims 7, 14, and 20 –
Krishnamurthy teaches comparing by the at least one hardware processor the value of the first smart contract to a value corresponding to a priority of a fourth smart contract previously appended to the blockchain; (par 40, 44-46)
determining by the at least one hardware processor based on the comparison that the first smart contract has the same priority as the fourth smart contract; (par 40, 44-46)
comparing by the at least one hardware processor the terms of the first smart contract to the terms of the fourth smart contract; (par 40, 44-46)
determining at least one of an overlap and a conflict between the terms of the first smart contract and the terms of the fourth smart contract based on the comparison of the terms of the first smart contract to the terms of the fourth smart contract; (par 40, 44-46)
Taparia teaches resolving by the at least one hardware processor any terms from the first smart contract that are determined overlap or conflict with the terms of the fourth smart contract prior to appending the new smart contract to the blockchain. (par 27-28)
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2017/0300872) in view of Neumann (US 2003/0195878), Taparia et al (US 2016/0275059), Mogler et al (US 2003/0110062), and Molinari et al (US 2017/0011460) and further in view of Herlihy et al (US 2017/0236120), Walker et al (US 6,477,513), and Salami et al (US 2017/0345011).
Brown, in view of Neumann, Taparia, Mogler, Molinari, Herlihy, and Walker teaches as above.
Regarding claims 6, 13, and 19 –
Taparia teaches that determining by the at least one hardware processor that the first smart contract includes a term that does not overlap or conflict with the terms of the second smart contract; (par 27-28)
comparing by the at least one hardware processor the terms of at least a third smart contract that is already appended to the blockchain that has a lower priority than the second smart contract to the terms of the second smart contract; (par 27-28)
determining by the at least one hardware processor that the at least a third smart contract includes a term that does not overlap or conflict with the terms of the second smart contract based on the comparison of the terms of the at least a third smart contract with the terms of the second smart contract; (par 27-28) and
removing by the at least one hardware processor the term from the first smart contract that is determined to at least one of overlap and conflict with the terms of the second smart contract when combined with the term of the at least a third smart contract. (par 27-28).
Brown teaches the first smart contract being already appended to the blockchain. (par 70-75)
Salami teaches comparing a combination of the term of the first smart contract that is determined to not overlap or conflict with the terms of the second smart contract and the term of the at least a third smart contract that is determined to not overlap or conflict with the terms of the second smart contract to the terms of the second smart contract; (par 97) and 
determining at least one of an overlap and a conflict between the combined terms of the first smart contract and the at least a third smart contract and the terms of the second smart contract based on the comparison of the combination of the terms with the terms of the second smart contract; (par 97).
It would be obvious to one of ordinary skill in the art to combine Brown, Neumann, Taparia, Mogler, and Molinari, with Walker, Herlihy, and Salami for greater flexibility in the enforcement of contracts.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cristina Owen Sherr/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685